ITEMID: 001-72291
LANGUAGEISOCODE: ENG
RESPONDENT: TUR
BRANCH: CHAMBER
DATE: 2006
DOCNAME: CASE OF MUHARREM ASLAN YILDIZ v. TURKEY
IMPORTANCE: 4
CONCLUSION: Violation of P1-1;Pecuniary damage - financial award;Costs and expenses award - Convention proceedings
TEXT: 4. The applicant was born in 1954 and lives in Mersin.
The General Directorate of National Roads and Highways (Devlet Karayolları Genel Müdürlüğü), a State body responsible, inter alia, for motorway construction, expropriated four plots of land belonging to the applicant in İçel in order to build a motorway. A committee of experts assessed the value of the land and the sum so fixed was paid to him when the expropriation took place.
5. Following the applicant’s request for increased compensation, on 22 February 1995 the Mersin Civil Court of First Instance awarded him additional compensation of 204,787,320 Turkish liras (TRL) (approximately 3,900 euros (EUR)), plus interest at the statutory rate applicable at the date of the court’s decision, running from 14 December 1993.
6. On 16 December 1997 the Court of Cassation upheld the judgment of 22 February 1995.
7. On 16 April 1998 the administration paid the applicant TRL 545,269,000 (approximately EUR 2,020) in additional compensation, together with interest.
8. On 21 January 1998 the decision of the Court of Cassation was served on the applicant.
9. The relevant domestic law and practice are set out in the Aka v. Turkey judgment of 23 September 1998 (Reports of Judgments and Decisions 1998-VI, §§ 17-25).
